Citation Nr: 1704667	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-17 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of education benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to June 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in May 2015, instructing the RO to issue a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO did not issue the SOC, so remand is again warranted.  

Accordingly, the case is REMANDED for the following action:

1. Upload all available files for the claim on appeal.  VBMS does not include any files regarding the amount of the overpayment, the reason for the overpayment, or VA's denial of the Veteran's request to waive the overpayment.  The only available document is the Veteran's July 2012 Notice of Disagreement, which suggests VA denied the Veteran's request in May 2012.
2. Issue a SOC for the issue of waiver of recovery of an overpayment of education benefits.  Then follow appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




